Citation Nr: 0116842	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than September 19, 
1994 for a grant of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from September 1943 to May 
1946.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  In March 1980, VA received from the claimant VA Form 21-
534, Application for Dependency and Indemnity Compensation or 
Death Pension.

2.  In May 1980, the RO issued a rating decision denying 
entitlement to service connection for the cause of the 
veteran's death.  In issuing the decision, the RO provided 
the claimant with written notice of her appellate rights.  
The claimant did not appeal the decision.

3.  On September 19, 1994, VA received a request from the 
claimant that her claim of entitlement to service connection 
for the cause of the veteran's death be reopened.  

4.  In February 1997, the RO issued a rating decision denying 
the claim on the merits.

5.In July 1997, the Board remanded the claim for additional 
evidentiary development,

6.  In December 1999, the RO issued a rating decision 
granting service connection for the cause of the veteran's 
death from May 4, 1995; the grant was based on a liberalizing 
law or issue.

7.  In May 2000, the RO issued another rating decision 
changing the effective date of the grant of service 
connection for the cause of the veteran's death to September 
19, 1994.


CONCLUSION OF LAW

The criteria for an effective date of September 19, 1993 for 
the grant of entitlement to service connection for the cause 
of the veteran's death have been met.  38 U.S.C.A. § 5110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.400, 3.114 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Background

The veteran died on December [redacted], 1979.

In March 1980, VA received from the claimant VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension.  In May 1980, the RO issued a rating decision 
denying entitlement to service connection for the cause of 
the veteran's death.  In issuing the decision, the RO 
provided the claimant with written notice of her appellate 
rights.  The claimant did not appeal the decision.

On September 19, 1994, VA received a VA Form 21-534 from the 
claimant that her claim of entitlement to service connection 
for the cause of the veteran's death be reopened.  
Subsequently, documentation of record reflects, the RO 
misplaced the written request.  In March 1995, the RO wrote 
to the claimant so notifying her and requesting that she 
execute another VA Form 21-534 documenting her request for 
reopening of the claim.  The claimant completed the second VA 
Form 21-534 and submitted it on May 4, 1995.

In connection with the application to reopen the claim, the 
claimant alleged that the veteran had died from chronic 
myelogenous leukemia as a result of having been exposed to 
ionizing radiation during service.  In February 1997, the 
claim having been reopened, the RO issued a rating decision 
denying the claim on the merits.  The basis of the denial was 
lack of evidence in the record of actual exposure to ionizing 
radiation during service.  The claimant appealed this 
decision to the Board.  In July 1997, the Board remanded the 
claim with instructions that additional development of 
evidence relevant to the question whether the veteran had 
been exposed to ionizing radiation during service be 
conducted and the claim be readjudicated.  The Board 
indicated in the Remand that the readjudication should 
include consideration of both 38 C.F.R. § 3.111 and 38 C.F.R. 
§ 3.309.  

In December 1999, the RO issued a rating decision granting 
service connection for the cause of the veteran's death from 
May 4, 1995.  Dependency and Indemnity Compensation (DIC) was 
payable with the grant from June 1, 1995, pursuant to the 
provisions of 38 C.F.R. § 3.31 (2000).  Development conducted 
in accordance with the BVA Remand had produced documentation 
from the Defense Threat Nuclear Agency (DTRA) that the 
veteran had served on board the USS GENERAL W.C. LANGFITT 
while it was in a Nagasaki area, as defined by VA, from 
November 10, 1945 to November 11, 1945.  DTRA also had 
furnished a radiation dose estimate, i.e., an estimate of the 
level of the veteran's actual ionizing radiation exposure as 
a result of this activity.

In May 2000, the RO issued another rating decision changing 
the effective date of the grant of service connection for the 
cause of the veteran's death to September 19, 1994.  DIC was 
made payable from October 1, 1994.

ii.  Analysis

The claimant maintains that March 17, 1980, the date of her 
original claim, should be the effective date for the grant of 
entitlement to service connection for the cause of the 
veteran's death, to include the DIC payable therewith.  In 
contrast, her representative suggests that the appropriate 
effective date in this case is one that would entitle the 
claimant to the payment of benefits beginning October 1, 
1993.  See 38 C.F.R. § 3.31.

The Board finds no merit to the contention that the effective 
date of the grant should be the date of the original claim.  
The original claim of entitlement to service connection for 
the cause of the veteran's death was denied in May 1980.  The 
denial was accompanied by notice properly advising the 
claimant of her appellate and hearing rights.  See 38 C.F.R. 
§ 3.103(e) (1979).  The claimant did not file a notice of 
disagreement initiating an appeal the denial of her claim.  
Thus, the May 1980 disallowance of the claim became final.  
See 38 U.S.C.A. § 4005(b)(1976); 38 C.F.R. § 19.118 (1979).  
Service connection for the cause of the veteran's death was 
granted pursuant to the reopened claim submitted in September 
1994.  Determination of the effective date of the grant must 
be based on the date of the reopened claim, rather than the 
original claim.  Perry v. West, 12 Vet. App. 365, 368 (1999).

In general, the effective date of an evaluation and award of 
dependency and indemnity compensation (DIC) based on an 
original claim or a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Subject to the provisions of § 
5101 of this title, where compensation, dependency and 
indemnity compensation, or pension is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  38 
U.S.C.A. § 5110(g).  In no event shall such award or increase 
be retroactive for more than one year from the date of 
application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  Id.

The regulation implementing 38 U.S.C.A. § 5110(g), 38 C.F.R. 
§ 3.114(a), states that where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114(a).  

If the claim is reviewed on the initiative of VA or at the 
request of the claimant within one year of the effective date 
of the law or VA issue, benefits may be authorized from such 
effective date.  38 C.F.R. § 3.114(a)(1).  If the claim is 
reviewed on the initiative of VA more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination or entitlement.  38 C.F.R. 
§ 3.114(a)(2).  If the claim is reviewed at the request of 
the claimant more than one year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of one year prior to the date of receipt of such request.  
38 C.F.R. § 3.114(a)(3). By its terms, 38 C.F.R. § 3.114(a) 
applies to original claims, claims for increase, and reopened 
claims.

In this case, the grant of entitlement to service connection 
for the cause of the veteran's death was based upon a 
liberalizing provision of law enacted during the course of 
the claimant's appeal of the denial of the reopened claim 
that she filed in September 1994.  This liberalizing law was 
38 C.F.R. § 3.309(d).  It was applied in the December 1999 
rating decision to grant service connection for the cause of 
the veteran's death, identified as leukemia.  

Under 38 C.F.R. § 3.309(d), if a veteran with leukemia or 
other disease enumerated there participated during service in 
a radiation risk activity, as defined there, then service 
connection for the disease will be presumed.  With this 
presumption, a claimant is relieved from having to present 
any evidence that the veteran actually was exposed to 
radiation during service and developed a disease as a result.  
In contrast, 38 C.F.R. § 3.111 requires that those 
propositions be proven.  

Regulation 38 C.F.R. § 3.309(d) was enacted May 20, 1988 and 
made effective May 1, 1988.  See 54 Fed. Reg. 26027 (1988). 

By the foregoing principles, an effective date of September 
19, 1993 for the grant of entitlement to service connection 
for the cause of the veteran's death is warranted.  The 
claimant's reopened claim of entitlement to service 
connection for the cause of the veteran's death was received 
on September 19, 1994.  Under the rule set forth in 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, an effective 
date of September 19, 1994, the date of receipt of the claim, 
is dictated because that date is later than the date when the 
entitlement in question arose.  An effective date of 
September 19, 1994 is consistent with the May 2000 
determination that the claimant now appeals.  However, finds 
that under 38 C.F.R. § 3.114, an effective date of September 
19, 1993 is in order.  

The reopened claim was reviewed at the request of the 
claimant, and this review took place more than one year after 
the May 1, 1988 effective date of the law or VA issue, 
38 C.F.R. § 3.309(d), under which service connection for the 
cause of the veteran's death was granted and DIC authorized 
to be paid.  Thus, these benefits should be authorized 
beginning one year prior to the date of receipt of the claim.  
Therefore, the Board finds that the effective date of the 
grant of these benefits should be September 19, 1993.  
38 C.F.R. § 3.114(a)(3).  

The provisions of 38 C.F.R. § 3.114, currently provide that 

[W]here pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of the claim or administrative 
determination of entitlement.

38 C.F.R. § 3.114 (emphasis added).  

This provision, however, cannot form the basis of an argument 
that the claimant in this case should be awarded the benefits 
in question from the May 1, 1988 effective date of 38 C.F.R. 
§ 3.309(d).  The language emphasized here was added in order 
to "clarify" the meaning of the regulation.  See 62 Fed. 
Reg. 17706 (1997).  That meaning was expounded by the Court 
in McKay v. Brown, 9 Vet. App. 183 (1996).  

Interpreting 38 C.F.R. § 3.114 in the light of the intention 
of 38 U.S.C.A. § 5110(g), the Court stated that retroactivity 
of benefits to the date of the liberalizing law under which 
they were granted was available only where the liberalizing 
law had a retroactive effective date and not where the 
liberalizing law had a prospective effective date.  It 
observed that 38 C.F.R. § 3.114 was intended only to provide 
a one-year grace period for claimants who stood to benefit 
under the liberalizing law.  McKay at 186-88.  The clarifying 
amendment to the regulation was made effective as of the date 
of the McKay decision, June 12, 1996.  

Regulation 38 C.F.R. § 3.309(d) represents a liberalizing law 
with a retroactive effective date.  The language added as of 
June 12, 1996 to 38 C.F.R. § 3.114 forecloses the argument 
that the claimant could be entitled to an effective date as 
early as May 1, 1988, the effective date of 38 C.F.R. 
§ 3.309(d).  The Board recognizes, that the claimant might 
argue that VA has not always interpreted 38 C.F.R. § 3.114 as 
it does under the June 12, 1996 amendment, and that under 
Karnas v. Derwinski, she is entitled on appeal to the more 
favorable interpretation.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) (where the law changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, then, unless Congress has 
provided otherwise, the version most favorable to the 
appellant will apply).  However, the Board rejects such an 
argument.  

In the case of 38 C.F.R. § 3.114, a change in the regulation 
was brought about as a result of a judicial interpretation.  
Although the amendment of the regulation was prospective 
only, the judicial decision has independent effect, and was 
based on the old version of the regulation.  In Brewer v. 
West, confronted with the appellant's argument that Karnas 
required that judicial interpretations of the well-grounded 
claim requirement of 38 U.S.C.A. § 5107 rendered during the 
course of the appeal and less favorable to the claim than 
earlier precedents be disregarded, the Court held that "any 
interpretation of Karnas . . . that would prohibit the Court 
from applying retroactively a judicial decision issued during 
the course of an appeal . . . simply because its application 
would be less favorable to the appellant would be 
inconsistent with controlling Supreme Court precedent 
[concerning the retroactivity of judicial decisions 
pertaining to civil matters] and is hereby rejected. . . ."  
Brewer v. West, 11 Vet. App. 228, 234 (1998).  

Therefore, regardless of the date of amendment of the 
language of 38 C.F.R. § 3.114, the judicial interpretation of 
the regulation enunciated in McKay v. Brown is controlling in 
this case.  Accordingly, an effective date corresponding to 
the May 1, 1988 effective date of 38 C.F.R. § 3.309(d) is not 
warranted under 38 C.F.R. § 3.114, and an argument to the 
contrary would be devoid of legal merit.  

The RO did not refer to 38 C.F.R. § 3.114 in the statement of 
the case that it issued in this matter.  However, her 
representative demonstrated awareness of the provisions of 
the regulation by citing it in his brief submitted to the 
Board, and by making argument based on the regulation.  
Because the claimant has been granted by this decision the 
full benefit legally available under 38 C.F.R. § 3.114 when 
applied to facts that are not in dispute, she has not been 
prejudiced by the failure of the RO to give her prior notice 
of the regulation and its relevance to her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
the matter to the RO so that it can issue a supplementary 
statement of the case applying 38 C.F.R. § 3.114 would be to 
elevate form over substance.  

The Board notes as well that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See generally Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Under the VCAA, VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for a benefit and to provide the claimant with notice 
pertinent to this process before adjudicating that claim.  
The Board finds that when the case came before it on appeal, 
no further evidentiary development was required- - the issues 
here are issues of law.  Thus, there is no need to remand the 
matter for compliance with the VCAA.  Cf. Bernard.


ORDER

An effective date of September 19, 1993 for the grant of 
service connection for the cause of the veteran's death is 
granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

